

Exhibit 10.4
WAIVER TO EXECUTIVE EMPLOYMENT AGREEMENT
DATED AS OF JULY 1, 2012 (“AGREEMENT”)
This Waiver (“Waiver”) is entered into as of March 23, 2015 by and between
Technical Consumer Products, Inc. (“TCP”) and Ellis Yan (“Executive”). Unless
otherwise set out herein, capitalized terms have the same meaning as in the
Agreement.
RECITALS
Having originally entered into the Agreement, which currently remains in full
force and effect, TCP and Executive have each determined that, for good and
sufficient reasons, it is desirable to waive certain provisions in the Agreement
in certain respects.
Therefore, in consideration of the promises and the mutual covenants and
agreements set forth herein:
1.    For purposes of providing the written notice referred to in the last
sentence of Section 2 of the Agreement for the Initial Term, the Parties hereby
agree to waive the 90 day period referred to therein and to replace it with a
written notice provided by either Executive or TCP to the other Party no later
than June 15, 2015.
2.    For purposes of determining whether TCP shall deliver a written notice as
referred to in the last sentence of Section 2 of the Agreement for the Initial
Term, the Parties hereby agree that the Board shall make such determination, and
Ellis Yan advises TCP and agrees that he will abstain from voting as a director
of TCP International as to such determination.
3.    In all other respects, the Agreement remains unchanged.




--------------------------------------------------------------------------------





TECHNICAL CONSUMER PRODUCTS, INC.
 
EXECUTIVE
By:
/s/ Brian Catlett
 
/s/ Ellis Yan
Name:
Brian Catlett
 
Name: Ellis Yan
Title
CFO
 
Address: 325 Campus Drive
Aurora, OH 44202




